DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 17-19, 21, 23, and 24, as drawn to the species of claims 17-19, under a wheel/airfoil, best seen in Figure 5F, in the reply filed on October 13, 2020 is acknowledged.

Claim Objections
Claims 21 and 24 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to multiple claims in the alternative only.  See MPEP § 608.01(n).  In particular subsection 3, which denotes claims depending from two separate claims in conjunction.  Both Claim 21 and 24 depend from a preceding claim (17 or 23 respectively) but ALSO depend from claim 3.  As Claim 3 has been withdrawn, this renders the claims more improperly dependent and/or indefinite.  Accordingly, the claims 21 and 24 have not been further treated on the merits.
Claim 19 is objected to because of the following informalities:  lines 5 and 6 of claim 19 appear to be duplications.  The office is unclear as to the intent; however, as it appears to be a typo, has objected to it.  If the language is not in error, a 112 rejection would be appropriate as the office is unclear as to the intended interpretation of the duplication.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “asymmetrically shaped and co-oriented airfoil protrusions.”  The office is unclear as to the definition of asymmetrically being applied.  The office reviews the only jet-gear images provided by Applicant, in Figures 5f and 5g.  the jet-gear turbines shown appear to be symmetrically arranged in that they are 8 evenly spaced blades formed in a rotative symmetry about the axial axis.  They also appear to be mirror symmetric about a circumferential cross-section.  That said they appear to be non-symmetric along a diametric/radial axis as the four on the left when mirrored would be oppositely oriented to the right sided four.  The office has turned to the specification, which makes only six references of asymmetry, only four of which are drawn to the blades and do not describe or provide the office for clarity in any form as to the type of asymmetry.  This feature carries through all of claim 17’s dependents. 
Claim 18 recites, “an actually-airfoil shape” the office is unclear as to the language required for “actually-airfoil”.
Claim 19 recites, “wherein said fluid is at least one of a permanently refreshed warm fluid having said original temperature and a fluid permanently consuming caloric.”  The office makes a note 
Furthermore the office is unclear as to the structural limitation of “warm,” as this term is relative and ill-defined in the art to an established constant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,134,707 to Ewers (E1) in view of WO 2011/020876 A2 to Narasimalu (N1).

In Re Claim 17:
E1 teaches:
	A corpus of a jet-gear, submerged in ambient fluid; [Fig. 3 shows, Jet gear in this instance is an impulse type turbine, where a flow strikes a blade surface and is converted in direction when entrapped by the blade to be flung free after.  As can be seen in Figure 3, this turbine is of an impulse type where 
wherein said relief-structured surface (44, 45) comprising asymmetrically shaped and co-oriented airfoil protrusions thereby providing a cumulative repelling action of said phobic-repulsive van der Waals forces on said nearby fluid portions in unison and co-oriented in a prevalent direction, thereby causing said nearby fluid portions motion in said prevalent direction; wherein said asymmetrically shaped and co-oriented airfoil protrusions having a form of at least one of saw-like teeth, curved cogs having concave sides with parabolic sectional profiles, teeth-like fins, fish-scales, humps, airfoil convexities, screwed blades, convex airfoil withers, and spiral turns; wherein an overall configuration of said jet-gear corpus having a substantially-airfoil orientation, aligned to said prevalent direction; thereby, airfoil streamlines of said nearby fluid portions moving in said prevalent direction wherein said asymmetrically shaped and co-oriented airfoil protrusions are at least one of stationary and rotating relative to said jet-gear corpus; [Figure 3 shows a saw-like teeth type turbine, having asymmetrically (in so far as asymmetrical it is used by Applicant is definite: these triangles are not symmetrical equilateral or isocline, but right angled, and the turbine itself is not mirror symmetric across a diameter line) blades.  Col. 2, ll. 8-12 describe the blades are saw-toothed. They are aligned such that the airfoils rotate in a prevalent direction, aligned to catch the air, and are stationary with regards to the rotating turbine structure itself.]
wherein said jet-gear corpus is at least one of stationary and moving relative to said fluid’s portions, being at least partially at least one of whirling, headway, and streaming along a helical trajectory; [The fluid being whirling, and the corpus being moving relative to the fluid based upon the flow of fluid through such a turbine, Figure 3.]

E1 does not teach:

wherein said fluid-repellent jet-gear corpus comprising at least an outer layer, made from a fluid-repellent material; wherein said outer layer having a relief-structured surface, contacting with nearby portions of said fluid;
yet to be subjected to said phobic-repulsing jet-effect; wherein said prevalent direction of said nearby fluid portions motion, wherein said fluid is at least one of a water-based liquid, an oil-based liquid, an alcohol-based liquid, and an ionized gas or liquid; and wherein said fluid-repellent material being at least one of hydrophobic, oleophobic, omniphobic, and ion-repellent and being embodied as at least one of an omni-repellent heating component, a water-repellent permanent magnet, a plasma-repellent magnet, a plasma-repellent electrically charged surface, and a strongly-hydrophobic surface.

N1 teaches:

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of E1 to be formed of PTFE, as taught by N1, for the purpose of improving the blades resistance to ice formation and reduce blade noise.  This would yield the limitation of claim 17, in that the blades would be fluid repellent, and strongly hydrophobic material.  The office notes such a material would possess the phobic-repulsing jet effect as it has been defined as a result of a fluid repellent surface in a fluid immersed jet-gear type turbine with airfoils as structurally claimed.  In so far as the functional behavior desired by Applicant has been tied to a structure performing it, the office has met the structure as claimed, which would provide the functional response.

In Re Claims 19 and 23:
E1 as modified in claim 17 teaches:
	(Claim 19) A hydrophobic jet device, wherein a complex corpus of said hydrophobic jet device comprising, a set of sub-corpuses; [E1, Figure 1 shows a stack of multiple sub turbines.]
	Wherein each of said sub-corpus of said complex corpus is the corpus of said fluid-repellent jet gear of claim 17; [Per the modification each turbine set would be provided of hydrophobic material]
	Said hydrophobic jet-device comprising a power converter; [E1 Abstract defines this is a power generation.]
	Wherein said power converter is further specified as being:

	Said turbo-generator having a rotor, powered by motion of said rotor-subset wherein said turbo-generator primary transforming a kinetic power of said nearby fluid portions motion in said prevalent direction into electrical power. [Col. 3, ll. 18-21 discloses a generator. Col. 4, ll. 48-52 discloses power generating facility for extracting power form the system.]
	Wherein said fluid is at least one of a permanently refreshed warm fluid having said original temperature and a fluid permanently consuming caloric. [In so far as this is definite, the wind turbine is exposed to an ambient air, and thus the nearby air will transfer heat to the air that has been cooled by the natural processes Applicant has functional tied to the structure, refreshing its caloric value.]
	(Claim 23) said overall configuration of said fluid-repellant jet-gear corpus is in a form of a wheel, shaped as a circle-saw, having said substantially-airfoil orientation being at least one of clockwise and inverse clockwise. [E1, Col. 2, ll. 9-11 and Figure 3 disclose the feature is circle-saw shaped, and clockwise in orientation.]

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over E1 and N1 as applied to claim 17 above, and further in view of US 2011/0237839 to Waldstein (W1).

In Re Claim 18:
E1 as modified in claim 17 teaches:

	Wherein said fluid is ambient humid air composed of ambient dry air and ambient water vapor, [Wind turbines can be used in any atmosphere, and the office notes, ambient humid air is a natural exposure state, that is inherently composed of water vapor entrained in dry air.]
	Wherein said fluid-repellent material is a hydrophobic material. [N1, Abstract, and per the modification was hydrophobic.]

E1 as modified in claim 17 does not teach:
	The hydrophobic material is porous, whereby:
Small portions of said ambient dry air penetrating into said porous material and thereby becoming inherent portions of said outer layer and thus originating two features: said portions of said ambient dry air, as said inherent portions of said outer layer, make said outer layer becoming more inert to said ambient dry air, and on the other hand, said hydrophobic material prevents said outer of said porous material from filling by water condensed from natural humid air; thereby said two features providing a decrease of a skin-friction effect;
 (The previous subsection being functional language inherent in porous hydrophobic materials exposed to moist atmospheric air) 
wherein said hydrophobic and porous material is as at least one of fuzz, a sponge, and a fibrous structure, and wherein said hydrophobic and porous material is at least one of natural and artificial.
	
W1 teaches:

	The system produce hydrocarbons from the carbon dioxide in the air, of a power plant. [Page 1, ¶1.] Thus the system can harvest sun and wind and use storage in the form of formed hydrocarbons as a battery. [Page 1, ¶2-3.] The extraction occurs by providing a wind turbine whose rotor blades are formed of microporous membranes.  This is in the form of hydrophobic, microporous, hollow fiber membranes, which absorb dry CO2 from the air before it is extracted to form the hydrocarbons. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of E1, to include on its hydrophobic surface, a microporous fibrous structure of hydrophobic material for absorbing CO2 from the humid air, as taught by W1, for the purpose of extracting said CO2 for use as an energy storage medium for when solar and thermal energy is low to continue powering the system.  This would yield the feature possessing the skin-friction reducing features as the feature is described as a function of the material. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0099496 to Solheim describes that it is known in the art of wind and water turbines that PTFE is strongly hydrophobic. [Page 10, ¶144.]  US 2017/0113194 to Katz discloses providing hydrophobic gels on turbines, Page 3, ¶29, and on Page 8, ¶84 discloses the turbines can be Pelton wheel type a known impulse turbine, i.e. jet turbine. US 2013/0094939 to Farb et al. discloses jet/impulse turbines, Figure 2, and Page 1, ¶21, which is provided with a hydrophobic coating, Page 3, ¶48. US 2015/0056061 to Nakamura et al. discloses forming the casing and turbine with a hydrophobic water repellent surface, Abstract. US 2009/0134623 to Krouse discloses using impulse type turbines, .	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745